DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "glass of mandrel" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, nowhere in the Specification is “mandrel” mentioned. For purposes of examination, “mandrel” will be interpreted as a core of the fiber.
Claim 2 recites the limitation "the photodarkening-resistant ytterbium-doped silica optical fiber" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "S80" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is indeterminable what is meant by this claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106116136 A (herein “Lou”).
Regarding claim 1, Lou discloses a photodarkening-resistant ytterbium-doped silica optical fiber, wherein glass of mandrel of the fiber at least includes Yb2O3, Al2O3, P2O5, SiO2, and, the proportions of Yb2O3, Al2O3, and P2O5 in the entire substance are respectively: Yb2O3: 0.05-0.3mol%, Al2O3: 1-3mol%, P2O5: 1-5mol% (see Example 1).

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106116136 A (herein “Lou”) in view of CN 103373811 A (herein “Hu”).
Regarding claim 2, Lou discloses preparation method for the photodarkening-resistant ytterbium-doped silica optical fiber, wherein, the preparation method at least includes: applying an immersion (soaking) method (step 4) to an improved chemical vapor deposition method (MCVD) to prepare a ytterbium-aluminum-phosphorus-doped silica soot body (Abstract), and then after dehydration (step 5), collapse (step 8), and drawing, a photodarkening-resistant silica optical fiber is finally prepared (Abstract).
Lou is silent as to specifically a sol-gel method and having a decarburization step. However, Hu teaches applying a sol-gel method and an immersion (soak) method and providing a decarburization step (Abstract; paras [0040-0045]). Hu teaches that this method allows for the preparation of large-size, high uniformity big mode fibers with high laser efficiency. Therefore, it would have been obvious to one of ordinary skill in the art to employ the additional steps taught by Hu so as to achieve a more efficient fiber. 
Regarding claim 3, Lou is silent as to but Hu discloses the preparation of the ytterbium-aluminum-phosphorus-doped silica soot body needs to use Yb3+, A13+, and P5+ triple-doped transparent silica transparent sol solution (paras [0009-0011]); a prepared method of the Yb3+, A13+, P5+ tri-doped silica transparent sol solution includes step Si: first weighing the ytterbium source, aluminum source, and phosphoric acid according to preset molar percentages, then preparing a mixed solution of ethyl orthosilicate, water, and ethanol, and finally adding the ytterbium source, aluminum source, and phosphoric acid in sequence into the mixed solution (paras [0010, 0018-0022]), and after the mixed solution is fully mixed, a Yb3+, A13+, and P5+ tri-doped silica transparent sol solution can be obtained (para [0022]). Hu teaches that this results in a large mode field fiber that can achieve higher laser output, slope efficiency, and beam quality (para [0022]). Therefore it would have been obvious to one of ordinary skill to include the additional steps taught by Hu to obtain a more efficient fiber.
Regarding claim 4, Lou is silent as to but Hu discloses preparing the ytterbium-aluminum-phosphorus-doped silica soot body comprises the following steps: S2: Polishing, injecting sulfur hexafluoride and oxygen into a deposition tube, then heating the deposition tube to 2000°C, and chemically polishing the inner wall of the deposition tube (paras [0012-0014]); S3: Depositing, injecting silicon tetrachloride and oxygen to the polished deposition tube, heating the deposition tube to 1400-1600°C, and depositing silica soot body (para [0033]); S4: Soaking, immersing part of the deposition tube in the silica transparent sol solution described in step S1 to obtain the ytterbium-aluminum-phosphorus-doped silica soot body (para [0037]). Hu teaches that this results in a large mode field fiber that can achieve higher laser output, slope efficiency, and beam quality (para [0022]). Therefore it would have been obvious to one of ordinary skill to include the additional steps taught by Hu to obtain a more efficient fiber.
Regarding claim 5, Lou is silent as to but Hu discloses the preparation method for preparing the photodarkening-resistant ytterbium-doped silica optical fiber after dehydration, decarburization, collapse, and fiber drawing of the ytterbium-aluminum-phosphorus-doped silica soot body includes the following steps: S5: Dehydrating, injecting chlorine and oxygen into the deposition tube obtained in step S4, and heating the deposition tube to 900-1100°C to complete the dehydration process (paras [0011, 0019]); S6: Decarburizing, continue to feed oxygen and helium into the deposition tube, and heating the deposition tube to 1100-1300°C to complete the decarburization process (para [0019]); S7: Collapsing, heating the deposition tube to above 2200°C (Lu discloses 2100 and Hu discloses 2000˚C, however it would have been obvious to raise the temperature to the necessary degree to form the fiber), and shrinking the deposition tube into a solid rod to complete the preparation of the optical fiber preform (para [0021]); 4S8: Optical fiber drawing, placing the optical fiber preform in the optical fiber drawing tower to form an optical fiber, and when the outer diameter of the optical fiber meets the requirements, glue is applied to the outside of the optical fiber and cured to obtain the desired optical fiber (para [0070]). Hu teaches that this results in a large mode field fiber that can achieve higher laser output, slope efficiency, and beam quality (para [0022]). Therefore it would have been obvious to one of ordinary skill to include the additional steps taught by Hu to obtain a more efficient fiber.
Regarding claim 6, Lou is silent as to but Hu discloses the ytterbium source and aluminum source are respectively ytterbium chloride hexahydrate and aluminum chloride hexahydrate (paras [0009-0010]). Hu teaches that this results in a large mode field fiber that can achieve higher laser output, slope efficiency, and beam quality (para [0022]). Therefore it would have been obvious to one of ordinary skill to include the additional steps taught by Hu to obtain a more efficient fiber.
Regarding claim 7, Lou discloses the molar percentages of the ytterbium source, aluminum source and phosphoric acid are 0.05-0.3 mol%, 1-3 mol%, 1-5 mol%, and the volume ratio of ethyl orthosilicate, water, and ethanol in the mixed solution is 1:5:10 (see Example 1).
Regarding claim 8, Lou discloses the flow rates of sulfur hexafluoride and oxygen in the step S2 are 50 sccm and 1000 sccm, respectively, and the heating is specifically 100 mm/min in a unidirectional positive movement of, the flow rates of silicon tetrachloride and oxygen in the step S3 are 200 sccm and 500-2000 sccm, respectively, and the heating is specifically 100 mm /m in a unidirectional positive direction; the soaking time in step S4 is greater than 30 minutes (see steps 2-7, pages 5-6).
Regarding claim 9, Lou discloses the flow rates of chlorine and oxygen in the step S5 are 100 sccm and 1000 sccm, respectively, and the heating is 100 mm/min in a unidirectional positive direction; the flow rates of oxygen and helium in the step S6 are 1000 sccm and 1000 sccm, respectively, and the heating is 100 mm/min in a 5unidirectional positive direction; the heating in the step S7 specifically includes first moving forward at 20 mm/min, repeating 3-5 times, and then moving backward at 10 mm/min (see paras [0080, 0087]).
Regarding claim 10, Lou discloses the prepared optical fiber preformed into a regular octagon (paras [0079, 0080]).
Regarding claim 11, Hu is silent as to the glue being two layers with different refractive indices. However, it would have been obvious to one of ordinary skill in the art to provide the most precise glue that will not inhibit or degrade the signal being transmitted through the fiber when high accuracy is being achieved. Provided the correct layered glue would require only routine skill in the art and would ensure the fiber is as efficient as possible.
Regarding claim 12, Lou discloses the curing method in the step S8 is light curing or thermal curing (Lou discloses ultraviolet curing). Lou and Hu are silent as to the heating tool being an oxyhydrogen flame. However, it would have been obvious to one of ordinary skill in the art to use the necessar6y heating tools available in the art to achieve the desired temperature and control over heating. 
Regarding claim 13, Lou discloses a photodarkening-resistant ytterbium-doped silica optical fiber, wherein glass of the fiber core rod at least includes Yb2O3, Al2O3, P2O5, SiO2, and, the proportions of Yb2O3, Al2O3, and P2O5 in the entire substance are respectively: Yb2O3: 0.05-0.3mol%, Al2O3: 1-3mol%, P2O5: 1-5mol% (see Example 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883